Citation Nr: 1750257	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a T8 compression fracture.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the Air Force from December 1983 to December 1985 and May 1986 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the case has since been transferred to the Houston, Texas RO.  The Veteran timely perfected an appeal to the Board.

The Veteran failed to report to a Board videoconference hearing scheduled in June 2015.  No good cause was provided for her absence.  As such, her hearing request is deemed withdrawn.

The Board remanded the issues of entitlement to a compensable initial evaluation for residuals of a T8 compression fracture and entitlement to service connection for a disability manifested by urinary frequency in September 2015 for additional evidentiary development.  In a January 2016 rating decision, the RO granted entitlement to service connection for a disability manifested by urinary frequency.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made regarding that issue.  Therefore, this matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

Throughout the period on appeal, the Veteran's thoracic spine disability manifested with pain, but retained full range of motion; probative evidence of record did not demonstrate muscle spasm, guarding, localized tenderness or vertebral body fracture with loss of 50 percent or more of the height.


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but no higher, for residuals of a T8 compression fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran contends that she is entitled to an initial compensable evaluation for residuals of a T8 compression fracture. 

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2017).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's disability should be viewed in relation to its history.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a (2017).  

A 20 percent evaluation is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca, 8 Vet. App. 202.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For the purposes of evaluating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's post-service medical records reflect ongoing mid-back pain and a history of a mid-spine fracture.  Records indicate that the Veteran uses a back brace.

The Veteran underwent a VA examination to assess the residuals of her T8 compression fracture in February 2015.  The Veteran reported using a back brace to help with pain.  Upon examination, she had full range of motion in her spine with no objective evidence of pain noted on examination.  There was also no objective evidence of pain with weight bearing.  The examiner did not find evidence of localized tenderness or pain on palpation of joints and/or soft tissue of the thoracolumbar spine.  Repetitive use testing was conducted, and the Veteran's range of motion did not change after three repetitions.  The Veteran did not report experiencing flare ups.  Pain, weakness, fatigability or incoordination did not significantly limit her functional ability.  There was no guarding or muscle spasm of the back.  Muscle strength and reflexes were normal.  The sensory examination was normal.  Straight leg raising testing was negative.  No radicular pain or any other signs of symptoms due to radiculopathy were found.  There was no ankylosis of the spine.  The Veteran also did not have IVDS with episodes requiring bed rest.  She also did not have a thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted that the Veteran's back condition did not have an impact on her ability to work.

After a thorough review of the medical and lay evidence of record, the Board finds that the Veteran is entitled to an initial 10 percent evaluation for residuals of a T8 compression fracture.

Probative evidence of record demonstrates that the Veteran has full range of motion in her back, but experiences pain in the joint.  The Veteran did not report, nor did the medical evidence of record suggest, that she experienced guarding or muscle spasms due to the residuals of her compression fracture.  Initially, this would lead to a noncompensable evaluation.  However, she endorsed pain for which she wore a back brace, which is noted in both post-service medical records as well as in the February 2015 VA examination.  While the objective evidence from the examination did not document pain on motion, the Veteran is competent to report subjective evidence of pain in the joint.  Her statements are also credible.  She denied experiencing flare ups during her examination, but post-service treatment records consistently reflect ongoing mid-back pain.  

Painful motion is to be recognized as productive of a disability, even if it does not manifest with compensable limitation of motion.  See 38 C.F.R. § 4.59.  It is the intention of the ratings schedule to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  As such, the Veteran's subjective reports of pain due to residuals of her compression fracture are entitled to the minimum compensable rating for the joint.

A rating in excess of 10 percent, however, is inappropriate given the Veteran's full range of motion and absence of more severe symptomatology.  She would not be entitled to the higher rating of 20 percent as she did not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Her reported symptoms similarly did not approximate the next highest evaluation for her disability.  The Board has also considered a rating to encompass functional loss due to weakness, fatigability, or incoordination of a joint.  The evidence of record does not indicate the presence of these factors attributable to the Veteran's back disability.  The record does not reflect a diagnosis of IVDS and does not show that the Veteran was prescribed bedrest by a physician; the application of Diagnostic Code 5243 is not warranted.

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's thoracici spine disability is more closely approximated by an initial 10 percent rating.  To this extent, the appeal is granted.  However, it does not more closely approximate a higher under the applicable Diagnostic Code.  Even when considering pain and the factors set forth in DeLuca, her disability is not more closely described as a forward flexion of greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.7.  


ORDER

Entitlement to an initial 10 percent evaluation, but no higher, for residuals of a T8 compression fracture is granted.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


